Citation Nr: 0808130	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2003 for the grant of a total disability rating based upon 
individual unemployability (TDIU), including the question of 
whether there was clear and unmistakable error (CUE) in a 
February 1997 rating decision.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
January 1968 and from January 1979 to July 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted a TDIU and assigned an 
effective date of January 31, 2003 for the grant of TDIU.  An 
October 2003 written submission from the veteran serves as a 
notice of disagreement with the effective date assigned for 
the TDIU.  In August 2005, the RO issued a statement of the 
case on the issue of earlier effective date for TDIU.  The 
veteran's substantive appeal on the issue of earlier 
effective date for TDIU was received in September 2005. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for retinitis 
pigmentosa was received by the RO on August 5, 1996.

2.  The February 1997 RO rating decision denial of service 
connection for retinitis pigmentosa was appealed to, and 
subsumed by, a June 2002 Board decision grant of service 
connection for retinitis pigmentosa; the February 1997 rating 
decision did not become final. 

3.  Service connection for retinitis pigmentosa has been 
granted to August 1, 1995, the first day following separation 
from a period of active duty service.

4.  An October 2002 rating decision implementing the Board's 
June 2002 grant of service connection assigned initial 
ratings for service-connected retinitis pigmentosa of 10 
percent from August 5, 1996, and 60 percent from October 3, 
1996; notice of this decision was mailed to the veteran on 
November 22, 2002; and the veteran did not enter a notice of 
disagreement with the initial ratings assigned within one 
year of notice of the October 2002 rating decision.  

5.  The final October 2002 rating decision has been modified 
only to the extent clear and unmistakable error was found and 
an initial rating of 20 percent was granted for the period 
from August 1, 2005 to October 3, 1996.

6.  The veteran's claim for increased rating for service-
connected retinitis pigmentosa was received at the RO on 
January 31, 2003. 

7.  In a written statement received in February 2004, the 
veteran withdrew an appeal for increased rating for retinitis 
pigmentosa.

8.  The veteran's claim for a TDIU was first received at the 
RO on January 31, 2003. 

9.  Combined disability ratings for the veteran's service-
connected disabilities are 20 percent from August 1, 1995; 60 
percent from October 3, 1996; and 70 percent from January 31, 
2003; January 31, 2003 is the earliest date as of which the 
schedular rating criteria for a TDIU were met. 

10.  Prior to January 31, 2003, the veteran's service-
connected disabilities did not cause marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, did not necessitate frequent periods of 
hospitalization, and did not otherwise render impractical the 
application of the regular schedular standards utilized to 
rate the severity of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The February 1997 RO rating decision denial of service 
connection for retinitis pigmentosa did not become final, but 
was subsumed by a June 2002 Board decision grant of service 
connection for retinitis pigmentosa.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1100, 20.1104 
(2007).  

2.  The October 2002 rating decision assignment of initial 
disability ratings for service-connected retinitis pigmentosa 
became final, and has been modified only to the extent clear 
and unmistakable error was found and an initial rating was 
granted for the period from August 1, 2005 to October 3, 
1996.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1103 (2007).  

3.  The criteria for an earlier effective than January 31, 
2003 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 5110, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.321(b), 3.400, 20.1100 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The veteran was provided notice regarding 
effective dates in February 2004 and March 2006 letters.  

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In 
this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.



Earlier Effective Date for TDIU

In this case, the veteran separated from a second period of 
service on July 31, 1995.  He filed a claim for service 
connection for retinitis pigmentosa that was received by the 
RO on August 5, 1996.  A February 1997 RO rating decision 
denied service connection for retinitis pigmentosa.  The 
February 1997 RO rating decision did not adjudicate rating 
assignment or TDIU, as service connection for retinitis 
pigmentosa had not been granted and a TDIU claim of any kind 
had not been raised by either the veteran or the evidence of 
record.  The veteran perfected an appeal of the February 1997 
RO rating decision denial of service connection for retinitis 
pigmentosa, and service connection was subsequently granted 
in a June 2002 Board decision.  A May 2002 rating decision 
implemented the Board's decision, and assigned initial 
ratings and effective dates.  

In the October 2003 rating decision on appeal, VA granted a 
TDIU, and assigned an effective date of January 31, 2003 
(date of receipt of veteran's claim for TDIU) for the grant 
of TDIU.  The veteran disagreed with the effective date 
assigned for the TDIU.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
The effective date for a TDIU claim is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date for TDIU 
is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The effective date for TDIU is 
governed by the effective date provisions for increased 
ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West , 13 Vet. 
App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), 
which applies to increased rating claims, to a TDIU claim).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2007).  Once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits, effective from the date of the VA report.  
38 C.F.R. § 3.157(b)(1).  Evidence from a private physician 
or layman will also be accepted as an informal claim for 
increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007). Before a total 
rating based upon individual unemployability may be granted, 
there must also be a determination that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).

As part of his disagreement with the effective date assigned, 
the veteran, including through his representative, contends 
that the February 1997 rating decision denial of service 
connection for retinitis pigmentosa was clearly and 
unmistakably erroneous in denial of an initial disability 
rating of at least 70 percent for retinitis pigmentosa and 
failure to grant a TDIU.  As noted, the February 1997 RO 
rating decision did not adjudicate rating assignment or TDIU, 
as service connection for retinitis pigmentosa had not been 
granted and a TDIU claim of any kind had not been raised by 
either the veteran or the evidence of record.  The Board 
notes that, in a January 2004 statement, the veteran 
specified that CUE was committed in the 1997 rating decision 
because there was evidence in the record showing that he met 
the criteria for a 70 percent rating and evidence showing 
that he had been awarded benefits from the U.S. Social 
Security Administration (SSA) prior to the rating decision.  
He further asserted that this evidence supported a rating for 
TDIU and that revision of this rating decision would allow a 
TDIU effective to the date of the original claim.  

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.  Under 38 C.F.R. 
§ 3.105(a), a prior decision must be reversed or amended 
"[w]here evidence establishes [CUE]."  

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  See also Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  The Court has held 
that there is a three-pronged test to determine whether CUE 
is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  Subsequently developed evidence 
may not be considered in determining whether error existed in 
the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In this case, the February 1997 RO rating decision denial of 
service connection for retinitis pigmentosa was subsumed by 
the June 2002 Board decision grant of service connection for 
retinitis pigmentosa.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100, 20.1104.  "When a determination of the agency of 
original jurisdiction is affirmed by the Board of Veterans' 
Appeals, such determination is subsumed by the final 
appellate decision."  38 C.F.R. § 20.1104.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997) (where RO decision was 
appealed and subsumed in the Board's final decision, an 
effective date cannot be assigned prior to the date of the 
Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 
1994).  Consequently, to the extent that the veteran's 
contentions of CUE in a February 1997 rating decision pertain 
to denial of service connection for retinitis pigmentosa, 
they are rendered moot.  The full benefit at issue in that 
decision, entitlement to service connection for retinitis 
pigmentosa, has been granted.  The February 1997 rating 
decision was appealed to the Board; therefore, the February 
1997 RO rating decision never became a "final" rating 
decision to which CUE could pertain.  

Furthermore, the February 1997 rating decision, because it 
was not the rating decision granting initial ratings or 
assigning an effective date for the grant of service 
connection for retinitis pigmentosa, and did not address TDIU 
because no TDIU claim had been raised, did not involve 
questions of rating or effective date or TDIU.  An October 
2002 rating decision implementing the Board's June 2002 grant 
of service connection assigned an effective date for the 
grant of service connection of August 5, 1996, the date of 
receipt of claim; however, this date was appealed and, during 
the appeal, the RO assigned an earlier effective date of 
August 1, 1995 for the grant of service connection for 
retinitis pigmentosa.  As a result, service connection for 
retinitis pigmentosa has been granted to August 1, 1995, the 
first day following separation from a period of active duty 
service, which is the earliest effective date possible for 
the grant of service connection.

An October 2002 rating decision implementing the Board's June 
2002 grant of service connection assigned initial ratings for 
service-connected retinitis pigmentosa of 10 percent from 
August 5, 1996, and 60 percent from October 3, 1996.  Notice 
of this decision was mailed to the veteran on November 22, 
2002.  The veteran did not enter a notice of disagreement 
with the initial ratings assigned within one year of notice 
of the October 2002 rating decision.  Consequently, the 
October 2002 rating decision assignment of initial disability 
ratings for service-connected retinitis pigmentosa became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The October 
2002 rating decision did not address a TDIU claim, as the 
veteran had not yet filed a TDIU claim, and no such TDIU was 
raised by the evidence of record.  The veteran has not 
alleged CUE in the October 2002 rating decision.  

The veteran filed a claim on January 31, 2003 seeking 
entitlement to a TDIU and entitlement to an increased rating 
for retinitis pigmentosa.  During the increased rating claim, 
the RO (April 2006 decision) assigned a 20 percent initial 
disability rating from August 1, 1995, and confirmed the 60 
percent rating from October 3, 1996.  In a May 2003 rating 
decision addressing the increased rating issue, the RO 
assigned a higher initial rating of 70 percent from January 
31, 2003.  In a February 2004 statement, the veteran withdrew 
the issue of increased rating for retinitis pigmentosa.  See 
38 C.F.R. § 20.204 (2007) (withdrawal of an appeal in writing 
is deemed a withdrawal of the notice of disagreement and the 
substantive appeal).  The result is that there remains no 
increased rating issue on appeal for service-connected 
retinitis pigmentosa.  

Consequently, the combined disability ratings for the 
veteran's service-connected disabilities remain 20 percent 
from August 1, 1995; 60 percent from October 3, 1996; and 70 
percent from January 31, 2003.  For purposes of considering 
whether an earlier effective date is warranted for TDIU, 
January 31, 2003 is the earliest date as of which the 
schedular rating criteria (70 percent combined) for a TDIU 
were met.

January 31, 2003 is also the date that the veteran's claim 
for a TDIU was first received at the RO.  Although the 
veteran contends that there was evidence of unemployability 
prior to this date, the record does not show that the veteran 
entered a claim for TDIU prior to January 31, 2003, or that 
the evidence of record reasonably raised a TDIU claim prior 
to January 31, 2003.  Notwithstanding his recent assertions, 
the veteran did not notify VA that he was in receipt of SSA 
disability compensation or of the existence of such records 
until he listed "SS" on his January 31, 2003 TDIU 
application.   

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that January 31, 2003 is the earliest date as of which 
the schedular rating criteria for a TDIU were met.  The 
veteran's claim for an increased rating for service-connected 
pigmentosa, as well as claim for TDIU, was received on 
January 31, 2003.  An increased rating of 70 percent for the 
veteran's service-connected retinitis pigmentosa has been 
granted from January 31, 2003; therefore, as of January 31, 
2003, the veteran had a combined 70 percent schedular 
disability rating for his service-connected disabilities.  
38 C.F.R. § 4.16.  Prior to January 31, 2003, the evidence 
does not show that the veteran's service-connected 
disabilities caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his service-connected disabilities.  
38 C.F.R. § 3.321(b).  For these reasons, the Board finds 
that the criteria for an earlier effective than January 31, 
2003 for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 


ORDER

An effective date earlier than January 31, 2003 for the grant 
of a TDIU is denied.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


